STATE OF MICHIGAN

                           COURT OF APPEALS



                                                                    UNPUBLISHED
In re KING, Minors.                                                 July 28, 2015

                                                                    No. 321921
                                                                    Wayne Circuit Court
                                                                    Family Division
                                                                    LC No. 11-502387-NA


Before: SAWYER, P.J., and DONOFRIO and BORRELLO, JJ.

PER CURIAM.

        Respondent mother, the mother of the nine minor children at issue in this appeal, appeals
as of right the circuit court’s orders terminating her parental rights to the children pursuant to
MCL 712A.19b(3)(c)(i), (c)(ii), (g), and (j). We affirm.

                                  I. STANDARD OF REVIEW

        Respondent mother challenges the sufficiency of the evidence in support of the statutory
grounds for termination and the circuit court’s finding that termination of her parental rights
served the children’s best interests. The petitioner bears the burden of proving a statutory ground
for termination by clear and convincing evidence. MCL 712A.19b(3); In re Trejo, 462 Mich
341, 350; 612 NW2d 407 (2000). Once a statutory ground for termination is established by clear
and convincing evidence, the circuit court must order termination if “termination of parental
rights is in the child’s best interests.” MCL 712A.19b(5). This Court reviews for clear error a
circuit court’s decision to terminate parental rights. MCR 3.977(K). The clear error standard
controls this Court’s review of “both the court’s decision that a ground for termination has been
proven by clear and convincing evidence and, where appropriate, the court’s decision regarding
the child’s best interest.” In re Trejo, 462 Mich at 356-357. A decision qualifies as clearly
erroneous when, “although there is evidence to support it, the reviewing court on the entire
evidence is left with the definite and firm conviction that a mistake has been made.” In re JK,
468 Mich 202, 209-210; 661 NW2d 216 (2003). Clear error signifies a decision that strikes this
Court as more than just maybe or probably wrong. In re Trejo, 462 Mich at 356. This Court
“give[s] deference to the trial court’s special opportunity to judge the credibility of the
witnesses.” In re HRC, 286 Mich App 444, 459; 781 NW2d 105 (2009).

                                   II. MCL 712A.19b(3)(c)(i)

        Respondent mother initially avers that the circuit court erred in terminating her parental
rights to the oldest eight children under MCL 712A.19b(3)(c)(i). Respondent mother asserts that

                                                -1-
she remedied the conditions that led to the children’s adjudication and, with assistance, could
eventually properly care for all of the children, provided that petitioner returned the children
gradually.

        In MCL 712A.19b(3)(c)(i), the Legislature authorized the termination of parental rights
as follows:

               (c) The parent was a respondent in a proceeding brought under this
       chapter, 182 or more days have elapsed since the issuance of an initial
       dispositional order, and the court, by clear and convincing evidence, finds either
       of the following:

               (i) The conditions that led to the adjudication continue to exist and there
       is no reasonable likelihood that the conditions will be rectified within a reasonable
       time considering the child’s age.

        In October 2011, respondent mother admitted several of the allegations in a petition for
temporary custody of seven children: (1) on July 25, 2011, respondent Dean, the boyfriend of
respondent mother and the father of her four youngest children, broke out a window in the front
door to the home she shared with the children; (2) she felt overwhelmed caring for all the
children; (3) on July 28, 2011, she contacted petitioner and expressed her desire to let petitioner
care for her three youngest children because she could not handle them; (4) she failed to pursue
either a January 2011 referral for prevention services or a June 2011 referral for mental health
services; and (5) she and Dean shared a history of verbal abuse. In September 2012, the circuit
court authorized a supplemental petition requesting the termination of respondent mother’s and
Dean’s parental rights. The supplemental petition alleged that in June 2012, Children’s
Protective Services (CPS) received a referral concerning Dean’s sexual abuse of two of
respondent mother’s oldest daughters. A new baby fathered by Dean arrived in the circuit
court’s temporary jurisdiction in March 2013, on the basis of respondent mother’s anticipatory
neglect of the newborn.1 In re Foster, 285 Mich App 630, 631; 776 NW2d 415 (2009).

        Petitioner arranged for respondent mother to participate in a multitude of services
designed to improve her parenting skills and, between October 2011 and April 2014, respondent
mother participated in and completed many of the services. Although respondent mother
completed multiple parenting classes, including one designed to assist mentally challenged
parents, and received parenting instruction in the course of many supervised parenting times with
different numbers of her children, the circuit court did not clearly err in finding clear and
convincing evidence that in April 2014 respondent mother still lacked the capacity to parent the
children. The testimony of the two primary caseworkers agreed that respondent mother could
not effectively manage at supervised parenting times groups as small as two or three of the
children; that respondent mother usually interacted with the children appropriately at the


1
  The circuit court terminated Dean’s parental rights to his five children pursuant to MCL
712A.19b(3)(b)(i), (g), and (j), and this Court affirmed that decision. In re King, unpublished
opinion per curiam of the Court of Appeals, issued March 18, 2014 (Docket No. 315762).


                                                -2-
beginning and end of the parenting times; that respondent mother often tried some techniques for
redirecting the children’s behavior, but her redirection often did not succeed because the children
usually ignored her; that respondent mother often became frustrated, stopped trying to redirect
the children, sat down on a couch while the children played, and allowed her older children to
parent the younger children; and the children sometimes physically fought or left the supervised
area. The two primary caseworkers, as well as Amethyst Crawford, respondent mother’s parent
partner late in the proceedings, and Latasha Steward, a limited license therapist who also worked
with respondent mother late in the proceedings, agreed that respondent mother often ignored
their suggestions about what consequences she should impose on the children, including
respondent mother’s refusal to redirect a child from physically striking a caseworker, on the
basis of respondent mother’s unfounded belief that the child’s violence was a proper reaction to
advice from the worker intended to divert the children’s attention from respondent mother; and
that respondent mother also sometimes defended her manner of resolving a situation, or denied
the existence of a child’s behavior problem, including respondent mother’s rationalization of a
reason that a child had intentionally defecated in the kitchen sink at her foster home.

        Furthermore, after respondent mother assaulted the first primary caseworker in front of
the children during a February 2013 supervised visit, she and the substitute primary caseworker
agreed that respondent mother would choose a dedicated team of people willing to assist her in
parenting all nine children around the clock. Respondent mother chose her mother and two
sisters as her support team, and they all agreed to the terms of the support team concept.
Respondent mother also agreed to avoid Dean, who already had lost his parental rights to his five
children. The substitute caseworker testified that the support team approach had worked briefly
by allowing respondent mother, her mother, and a sister to work on disciplinary techniques
involving smaller groups of children. But respondent mother’s sisters soon stopped coming to
help, respondent mother began making negative comments about her mother, and in August
2013, respondent mother’s mother disclosed that respondent mother’s sisters had stopped
participating because respondent mother lied about and threatened them. Respondent mother’s
mother also expressed her intent not to participate in the support group after respondent mother
made irrelevant and negative comments about her. Although the substitute caseworker arranged
for respondent mother and her mother to participate in family therapy, respondent mother
communicated in January 2014 that she no longer wanted her mother’s help. Furthermore,
respondent mother refused to substantiate any legal income or the status of her housing,
concerning which the substitute caseworker testified that she had become substantially
delinquent in her rent payments.

       The record also clearly and convincingly established the unlikelihood that respondent
mother would improve her parenting capacity within a reasonable time in light of the children’s
ages. The record contained abundant examples of respondent mother’s inability to parent even
smaller groups of her children, and the examples remained consistent over the long period that
the oldest children spent in the court’s temporary custody, irrespective that petitioner provided
respondent mother with a reasonable array of services designed to improve her parenting skills.
In re Fried, 266 Mich App 535, 542; 702 NW2d 192 (2005) (observing that the petitioner
generally must “make reasonable efforts to rectify the conditions that caused the child’s removal
by adopting a service plan”).



                                                -3-
        The unlikelihood that respondent mother might have the capacity to care for any or all of
her children, most of whom had special needs, also arose from the clear and convincing evidence
of her failure to benefit from the other services designed to prevent or enlighten her regarding
any future involvement with Dean. Respondent mother completed domestic violence education,
which petitioner provided on the basis of respondent mother’s admissions that Dean had behaved
violently toward her and the children. In 2012, supplemental petitions were filed alleging Dean’s
sexual abuse of two of respondent mother’s children, the girls testified to Dean’s acts of sexual
abuse, and the circuit court terminated Dean’s parental rights. Although respondent mother
repeatedly promised to avoid Dean, she conceived another child with him in early 2013. Many
witnesses testified that respondent mother failed to initially disclose her pregnancy and refused
to identify Dean as the father of her ninth child. Many witnesses also agreed that respondent
mother continually suggested that someone planted in her daughters’ heads the idea of sexual
abuse by Dean, and continually made excuses for Dean.

        The circuit court did not clearly err in finding that clear and convincing evidence
established that the primary reason for the 2011 placement of the oldest children in the circuit
court’s temporary custody, and the March 2013 arrival of the baby in the circuit court’s
temporary custody, namely, respondent mother’s inability to properly parent or supervise the
children, continued to exist in 2014. In re Foster, 285 Mich App at 635-636. The circuit court
also did not clearly err in finding that clear and convincing evidence established that respondent
mother was not reasonably likely to rectify these conditions within a reasonable time considering
the ages of the eight oldest children, in light of respondent mother’s minimal improvement in her
capacity to parent during the nearly 33-month period that the oldest children spent in the circuit
court’s temporary jurisdiction, respondent mother’s ongoing lack of insight into the potential
harm to her and the children arising from her relationship with Dean, and her failure to
substantiate her possession of stable housing or a legal income. In re LE, 278 Mich App 1, 28;
747 NW2d 883 (2008). We decline to disturb the circuit court’s rejection of Crawford’s and
Steward’s opinions that, with up to 10 hours of daily in-home services, respondent mother could
properly and immediately parent some of the oldest and youngest children, and could parent all
the children with assistance at an unspecified future date. In re HRC, 286 Mich App at 459. The
record supports the circuit court’s criticisms that respondent mother had lied to Crawford and
Steward, they did not know about the entire history of this lengthy proceeding, and any ongoing
in-home services involvement depended on respondent mother’s voluntary participation.

       Although the plain language of MCL 712A.19b(3) requires clear and convincing
evidence of only one statutory ground to warrant the termination of parental rights, we briefly
address the additional grounds that respondent mother challenges on appeal.

                                  III. MCL 712A.19b(3)(c)(ii)

       In MCL 712A.19b(3)(c)(ii), the Legislature authorized termination of parental rights as
follows:

               (c) The parent was a respondent in a proceeding brought under this
       chapter, 182 or more days have elapsed since the issuance of an initial
       dispositional order, and the court, by clear and convincing evidence, finds either
       of the following:

                                               -4-
                                               ***

               (ii) Other conditions exist that cause the child to come within the court’s
       jurisdiction, the parent has received recommendations to rectify those conditions,
       the conditions have not been rectified by the parent after the parent has received
       notice and a hearing and . . . a reasonable opportunity to rectify the conditions,
       and there is no reasonable likelihood that the conditions will be rectified within a
       reasonable time considering the child’s age.

        The evidence of Dean’s sexual abuse of two of the children, which petitioner discovered
in 2012, constituted another condition that caused the children “to come within the court’s
jurisdiction.” The record clearly and convincingly reflects that respondent mother repeatedly
received advice concerning the importance of preventing any contact between Dean and
respondent mother or the children, and respondent mother received multiple opportunities to
demonstrate her understanding of the importance of preventing any contact with Dean. Clear
and convincing evidence also proved that instead of avoiding Dean, respondent mother
continued to produce children with him, lied about the existence of a relationship with him, and
blamed others for Dean’s conduct. Furthermore, clear and convincing evidence established the
unlikelihood that respondent mother might recognize and rectify Dean’s danger to the children
within a reasonable time considering the ages of the eight oldest children, in light of respondent
mother’s repeated and ongoing failure to recognize this potential danger after becoming aware of
it in 2012, her failure to improve her parenting skills, and her failure to prove her possession of
stable housing or a legal income. In re LE, 278 Mich App at 28.

                                    IV. MCL 712A.19b(3)(g)

        Respondent mother next challenges the circuit court’s invocation of MCL
712A.19b(3)(g) as a basis for terminating her parental rights to the children. Pursuant to MCL
712A.19b(3)(g), a circuit court can terminate a respondent’s parental rights “if the court finds, by
clear and convincing evidence,” “[t]he parent, without regard to intent, fails to provide proper
care or custody for the child and there is no reasonable expectation that the parent will be able to
provide proper care and custody within a reasonable time considering the child’s age.” The
evidence that clearly and convincingly established the propriety of terminating respondent
mother’s parental rights under MCL 712A.19b(3)(c)(i) and (c)(ii) likewise clearly and
convincingly established respondent mother’s failure to properly care for, protect, or supervise
the children and her current inability to parent, protect, or supervise them. In re JK, 468 Mich at
213-214. As summarized above, respondent mother failed to properly care for the children when
she sought parenting assistance from petitioner because she could not handle her youngest
children, left some of the children unsupervised and unfed, and associated with Dean, who
became violent in the children’s presence and sexually abused respondent mother’s two oldest
children. Overwhelming evidence established the unlikelihood that respondent mother might
meaningfully improve her parenting skills within a reasonable time given the children’s ages,
including the wealth of evidence concerning respondent mother’s failure to improve her
parenting skills even after participating in many specialized services, respondent mother’s
violation of her repeated promise to avoid Dean, including her conception of another child with
him in early 2013, respondent mother’s failure to initially disclose her pregnancy with another of
Dean’s children, respondent mother’s refusal to identify Dean as the father of her ninth child,

                                                -5-
respondent mother’s continual suggestions that someone had planted in her daughters’ heads the
idea of sexual abuse by Dean, respondent mother’s repeated making of excuses for Dean, the
special needs of most of respondent mother’s children, and the long period of time the seven
oldest children languished in foster care. In re LE, 278 Mich App at 28.

                                     V. MCL 712A.19b(3)(j)

         With respect to the circuit court’s reliance on MCL 712A.19b(3)(j), respondent mother
insists that no evidence reasonably suggested that any of the children faced a risk of harm in her
custody. A circuit court can terminate parental rights if the record clearly and convincingly
establishes that “[t]here is a reasonable likelihood, based on the conduct or capacity of the child’s
parent, that the child will be harmed if he or she is returned to the home of the parent.” MCL
712A.19b(3)(j). Although petitioner included subsection 19b(3)(j) as a ground for termination
only in the petition regarding the youngest child, the record equally established, clearly and
convincingly, its applicability to all nine children. The previously summarized evidence clearly
and convincingly established that, given respondent mother’s capacity and conduct, including
her continued association with Dean, the children faced substantial risks of both emotional and
physical harm in her custody.

                                     VI. BEST INTERESTS

        Respondent mother lastly argues that the circuit court erred in finding that termination of
her parental rights served the children’s best interests. “Even if the trial court finds that the
[petitioner] has established a ground for termination by clear and convincing evidence, it cannot
terminate the parent’s parental rights unless it also finds by a preponderance of the evidence that
termination is in the best interests of the children.               MCL 712A.19b(5).”         In re
Gonzales/Martinez, ___ Mich App ___; ___ NW2d ___ (Docket No. 324168, issued May 5,
2015), slip op at 4. “The children’s bond to the parent, the parent’s parenting ability, and the
children’s need for permanency, stability, and finality are all factors for the court to consider in
deciding whether termination is in the best interests of the children.” Id. Although respondent
mother and the children shared a bond, respondent mother made no improvement in her
parenting ability or insight regarding her relationship with Dean, the older children spent
approximately 33 months in foster care, the two younger children spent their entire lives in foster
care, and most of the children had special needs. The circuit court did not clearly err in finding
that termination of respondent mother’s parental rights served the children’s strong needs for
permanency.

       Affirmed.

                                                              /s/ David H. Sawyer
                                                              /s/ Pat M. Donofrio
                                                              /s/ Stephen L. Borrello




                                                -6-